           Case 4:21-cv-00161-JM Document 7 Filed 03/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

SYLVESTER O. BARBEE,                                                                PLAINTIFF
ADC #131311

V.                                   4:21CV00161-JM-JTK

LUCRETIA R. JACKSON, et al.                                                       DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this Complaint is DISMISSED with prejudice.

       The Court certifies that an in forma pauperis appeal from this Judgment and accompanying

Order would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 23rd day of March, 2021.



                                             _________________________________
                                             JAMES M. MOODY, JR.
                                             UNITED STATES DISTRICT JUDGE
